ADVISORY ACTION

(Draft Office Action for Review)

The Response After Final Action overcomes the combination of Gorelick in view of Wright. A search update revealed Bednarek. Rather than just citing Bednarek with a brief explanation, the undersigned examiner thought it may be more useful to the Applicant and patent counsel to review a draft action on an independent claim factoring Bednarek. Claim 13 is representative of all independent claims. Wright is withdrawn as a reference for independent claims in this draft action.
Patent counsel is welcome to schedule a telephonic interview for additional discussion.

Gorelick et al., US 2013/0319439 “Gorelick,” in view of Bednarek et al., US 2015/0228004 “Bednarek.”
In Gorelick see at least:
(underlined art text is for reader convenience and emphasis)
Regarding claim 13: (currently proposed amendment)  A system for locating retailers, the system comprising:
a positioning module configured to determine a position associated with an electronic user device;
[Gorelick: 0090] … Alternatively, a location identification mechanism (e.g. GPS, tower location, IP, etc.) may be used for targeting based on geography. Proximity to a retail location may be used for targeting that particular retailer.
an aerosol generating device which is adapted for communicative connection with the electronic user device;
[Gorelick: 0041] FIG. 7 is a network diagram including an e-Cig 701. FIG. 7 illustrates a consumer device 702 and user device 703 that are coupled with a network 704. The consumer device 702 may be directly (or locally) coupled with the e-Cig 701. Through the network, an e-Cig server 706 may store (in database 708) and communicate information to/from the e-Cig 701. Herein, the phrase "coupled with" is defined to mean directly connected to or indirectly connected through one or more intermediate components. Such intermediate components may include both hardware and software based components.
a data storage unit configured to store information regarding retailers of aerosol generating consumables, said information including at least a position of the retailers, 
[Gorelick: 0092] Location information may be used to present to the user all retail locations in the immediate surroundings that sell cartomizers. Please note: Evidence of retailer information in data storage.
wherein the stored information regarding retailers include information on whether the retailers deal with a plurality of types of aerosol generating consumable; and
[Gorelick: 0062] The local communication 804 may include usage patterns 904 or usage restrictions 906. In one example, the smartphone can be used for tracking the usage patterns of the e-Cig. The time and duration of smoking may be recorded and tracked. The user may be able to establish self-imposed restrictions on their smoking. For example, a user may restrict usage to five times daily and no smoking allowed between certain times. In another example, the user may use different e-Liquids (e.g. by selection from FIG. 5) to reduce a Nicotine level according to a certain plan by parting each inhalation between the e-Liquids. In another example, a user may puff slower in the mornings, so the temperature may be increased, leading to potentially smaller droplets. This pattern recognition may be utilized to tailor the e-Cig to the user and react to the user's patterns. Other parameters that may be adjusted automatically based on usage patterns or otherwise updated by the smartphone include current, voltage, temperature, power, e-Liquid selection/replacement, droplet size, viscosity, or airflow resistance. The airflow resistance may be through a selectable orifice (e.g. a rotating disc with several holes of various sizes in it) that may be placed in the airflow track. The usage patterns that are recorded may also include the type of e-Liquids that are used. Accordingly, there may be offers 912 made to the smartphone for a refill of a popular e-Liquid or a recommendation based on the user's usage pattern. In one embodiment, the smartphone app may allow for the manual or automatic reordering of a particular taste when an e-Liquid is running out. Please note: Evidence that retailers deal in a plurality of types e-Liquids.
[Gorelick: 0065] … Likewise, other users' interests/preferences/usage patterns may be shared within the social network. If there is a user with a similar usage pattern or preferences (e.g. e-Liquid type), that user's preferences may be communicated to similar users for identifying new settings, locations for smoking, and/or products (e.g. e-Liquid).
[Gorelick: 0066] … In addition, to social connections, the enhanced communications may also be through businesses that may be notified of local smokers and can then provide discounts/sales for those smokers to shop and/or smoke at that business. For example, a user may be notified when they are close to such a business and offered a discount or coupon. In other words, the e-Cig provides functionality for connecting to individuals (social networking) or businesses. Enabling technologies, such as wire-line and wireless (e.g. Wi-Fi or cellular) networking, photography (such as smartphone-embedded cameras with automated on-line capabilities), location-aware technologies (such as GPS) and many more may improve the online social interaction.
Please note: System is aware of retailers’ geolocations.
[Gorelick: 0090] … In one embodiment, there may be an application for receiving/displaying targeted marketing materials that include upsell offers or cross-sell offers based on the user's current usage (e.g. type of liquid that is preferred). The marketing may also include coupons based on the user's usage or preferences. Alternatively, a location identification mechanism (e.g. GPS, tower location, IP, etc.) may be used for targeting based on geography. Proximity to a retail location may be used for targeting that particular retailer. 
a processor configured to 
determine a first consumable type associated with the electronic user device based on data transfer between the electronic user device and the aerosol generating device;
[Gorelick: 0062] The local communication 804 may include usage patterns 904 or usage restrictions 906. In one example, the smartphone can be used for tracking the usage patterns of the e-Cig. … In another example, the user may use different e-Liquids (e.g. by selection from FIG. 5) to reduce a Nicotine level according to a certain plan by parting each inhalation between the e-Liquids. … The usage patterns that are recorded may also include the type of e-Liquids that are used. Accordingly, there may be offers 912 made to the smartphone for a refill of a popular e-Liquid or a recommendation based on the user's usage pattern. …
selecting retailers that deal with the first consumable type;
[Gorelick: 0034] … The e-Liquid 110 may be purchased and interchangeable within the e-Cig for adding flavor to the smoke 210.
Please note: For examination purposes, the e-Liquid is purchased from a retailer which requires the user to select a retailer.
determine a plurality of distances between the position associated with the electronic user device and the respective positions of the retailers …
Rejection is based upon the teachings applied to claim 13 by Gorelick and further upon the combination of Gorelick-Bednarek. Although Gorelick uses geographic proximity for promoting retailers, Gorelick does not expressly mention distance determinations of retailers in proximity to the user. Bednarek on the other hand would have taught Gorelick such techniques.
In Bednarek see at least:
[Bednarek: 0200] FIG. 10 is a flow diagram detailing an exemplary inventory query engine process. As shown, the inventory query engine is initiated at step 750. At step 751, the inventory query engine of the system retrieves the user location. The user location may be stored in a computer readable medium or it may be dynamically determined using the location position determining system of the type described herein. At step 752, the inventory query engine of the system retrieves the user list and at step 753, the inventory query engine of the system identifies local vendors. As used here, a "local vendor" is a vendor located with a predetermined range (distance or time) of the user. 
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Bednarek, which determine distance from the user to various sellers within a predetermined range, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Bednarek to the teachings of Gorelick would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
… within a first predetermined range, wherein the processor is further configured to increase the first predetermined range to a second predetermined range if no retailers are found within the first predetermined range; and
Rejection is based upon the teachings and rationale applied to claim 13 by Gorelick-Bednarek and further upon Gorelick-Bednarek.
In Gorelick-Bednarek see at least:
[Bednarek: 0200] … At step 754, an item is selected from the user list and the inventory query engine of the system sends an inventory query to all local vendors. At step 755 a determination is made as to whether any local vendors have the item. If no, the inventory query engine gives the user an option to expand the local vendor range at step 756. In other words, the definition of local can be expanded so that vendors within a greater distance (or travel time) will be considered local. If the user chooses to expand the local vendors range at step 756, the range is adjusted at step 758 and the process returns to step 755. 
Please note: Adjusting the predetermined range Fig. 10 (758) establishes a second predetermined range that is used for subsequent execution by the processor of steps 755.  The loop  755 [Wingdings font/0xE0]756 [Wingdings font/0xE0]758 [Wingdings font/0xE0]755 can be repeated until one or more vendors  are identified as local having item inventory (755 [Wingdings font/0xE0]757) or receive input from the user to move on to step 760.
generate instructions to display information related to at least one of the retailers on a display of the electronic user device when the at least one retailer is within the first predetermined range or the second predetermined range of the position associated with the electronic user device.
Rejection is based upon the teachings and rationale applied to claim 13 and further upon the combination of Gorelick-Bednarek.
In Gorelick-Bednark see at least:
[0200] … If the inventory query engine of the system determines that one of more local vendors have the item, then at step 757, for each such local vendor, the inventory query engine of the system stores the vendor ID and inventory information including, for example, price, quantity, location etc. Next, at step 760, the inventory query engine of the system determines whether there are additional items on the list to be processed. If so, the process is repeated beginning at step 754. If not, this instance of the inventory query engine is complete, and at step 762 the inventory query engine of the system outputs stored vendor ID and inventory information and the inventory query engine of the system stops at step 765. When more than one local vendor has the items on the list, an optimization engine similar to that described in connection with FIG. 13 may be employed to identify a preferred vendor location.
Please note: The first predetermined range or second predetermined range may be sufficient to identify at least one vendor. 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US  2009/0150218 (Brunner et al.) “Mobile Concierge System and Method,” discloses: [0078] In step S307, applications server 108 identifies promotional offers from merchants located within a predetermined distance from the consumer's coordinates, and filters out promotional offers that are determined not to be of interest to the consumer. For example, each participating merchant's location is geo-coded such that an exact street address and data regarding an "X" and "Y" crossing of lines of a latitude and a longitude are stored in database 110. Application server 108 queries database 110, and identifies merchants located within a search distance of 1,000 meters from the consumer's coordinates. If no merchants are identified, the search distance could be increased to 2,000 meters, for example, in rural areas where merchants are highly geographically dispersed. Potential promotional offers from local merchants are identified. The application server 108 receives preference information from the consumer's profile to identify categories of promotional offers that the consumer has an interest in receiving, and filters the potential promotional offers accordingly. Once a list of promotional offers of interest to the consumer is generated, coordinates corresponding to merchants offering these promotional offers are transmitted to the external geographical information service provider.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        August 1, 2022